IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1513
                                Filed April 3, 2019


MODERN PIPING, INC.,
    Petitioner-Appellee/Cross-Appellant,

vs.

BOARD OF REGENTS, STATE OF IOWA ON BEHALF OF THE UNIVERSITY
OF IOWA,
     Respondent-Appellant/Cross-Appellee.



BOARD OF REGENTS, STATE OF IOWA ON BEHALF OF THE UNIVERSITY
OF IOWA,
     Petitioner-Appellant/Cross-Appellee,

vs.

MODERN PIPING, INC.,
     Respondent-Appellee/Cross-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Johnson County, Ian K. Thornhill,

Judge.

      The University of Iowa, Board of Regents, and State of Iowa appeal from

the district court order confirming an arbitration award. AFFIRMED.

      Thomas J. Miller, Attorney General, and George A. Carroll, Assistant

Attorney General, for appellants.

      Jeffrey A. Stone and Roger W. Stone of Simmons Perrine Moyer Bergman

PLC, Cedar Rapids, for appellee.



      Considered by Vogel, C.J., and Doyle and Mullins, JJ.
                                              2


DOYLE, Judge.

         The University of Iowa, Board of Regents, and State of Iowa (appellants)

appeal from the district court order granting Modern Piping, Inc.’s motion to confirm

an arbitration award. They contend they did not consent to arbitration. They also

contend that the addition of a second issue to the arbitration significantly altered

the substantive issues to be decided. We review the district court’s judgment for

errors at law. See Bartlett Grain Co., LP v. Sheeder, 829 N.W.2d 18, 23 (Iowa

2013).

         In 2013, Modern Piping contracted to perform work on two building projects

at the University of Iowa. One contract was for work on the Hancher Auditorium

Replacement Facility and the other was for work on the University of Iowa

Children’s Hospital. The contracts contain identical arbitration clauses.

         In 2015, Modern Piping moved to compel arbitration following a dispute

arising from the Hancher Auditorium building project. The district court granted the

motion after determining arbitration was mandatory under the contract. 1 Modern

Piping later moved to amend its demand for arbitration to add a claim regarding a

performance dispute that had arisen on the Children’s Hospital project. Finding

both claims came under the same contract provisions and that the amendment did

not substantially change the issues before the AAA, the district court granted the

amendment in the interest of judicial economy.

         The matter proceeded to arbitration before the American Arbitration

Association, which ultimately awarded Modern Piping a total of $21,493,129.81



1
    The Iowa Supreme Court denied the appellants’ interlocutory appeal of this order.
                                           3


plus interest for the two projects in March 2018. The appellants moved to vacate

the arbitration award, and Modern Piping moved the district court to confirm the

award.     In August 2018, the district court granted Modern Piping’s motion to

confirm the arbitration award, and this appeal followed.

         The appellants contend the district court erred in confirming the arbitration

award because they never consented to arbitration. Their argument is one of

contract interpretation.

                  Generally, when we interpret contracts, we look to the
         language contained within the four corners of the document. “In the
         construction of written contracts, the cardinal principle is that the
         intent of the parties must control, and except in cases of ambiguity,
         this is determined by what the contract itself says.” If the intent of
         the parties is clear and unambiguous from the words of the contract
         itself, we will enforce the contract as written.

DuTrac Cmty. Credit Union v. Radiology Grp. Real Estate, L.C., 891 N.W.2d 210,

216 (Iowa 2017) (internal citations omitted).      “Cases interpreting language in

statutes are persuasive authority in interpreting contractual language.” Thomas v.

Progressive Cas. Ins. Co., 749 N.W.2d 678, 684 n.5 (Iowa 2008)

         Both contracts provide identical clauses regarding arbitration. The first

clause concerns disputes submitted to a design professional, who the contract

designates to judge interpretation and performance of the contract. Paragraph

4.2.5.4 states that

         any claim, dispute or other matter in question between the Contractor
         and the Owner referred to the Design Professional, except those
         which have been waived by the making or acceptance or final
         payment as provided in the Uniform General Conditions of the
         Contract, shall be subject to arbitration in accordance with the
         provisions of the Uniform General Conditions of the Contract.
                                          4


The second clause concerns decisions of the owner, which paragraph 4.4.1 states

“may be submitted to arbitration by mutual agreement of the parties.”

       In granting Modern Piping’s motion to compel arbitration, the district court

noted that the contract states disputes regarding decisions of the design

professional shall be subject to arbitration, whereas disputes concerning a decision

of the owner may be submitted to arbitration by mutual agreement. Based on the

language used in the contract, the court concluded that the arbitration clause

relating to disputes referred to the design professional is mandatory while the

clause relating to disputes referred to the owner is permissive. The district court

affirmed this ruling in its order confirming the arbitration award.

       We find no error in the district court’s determination that the contract clauses

regarding arbitration are mandatory with regard to disputes referred to the design

professional. The use of the word “shall” in the clause regarding disputes directed

to the design professional indicates arbitration is mandatory. Cf. Willett v. Cerro

Gordo Cty. Zoning Bd. of Adjustment, 490 N.W.2d 556, 559 (Iowa 1992)

(discussing use of the word “shall” in matters of statutory construction). By signing

the contract, the appellants consented to mandatory arbitration of those disputes.

Modern Piping directed both disputes to the design professional.           Therefore,

arbitration of the disputes was mandatory. On this basis, we affirm the order

confirming the arbitration award.2

       AFFIRMED.




2
 Because we affirm the district court, we need not address Modern Piping’s alternative
argument concerning enforcement of a settlement agreement.